Exhibit 10.2
[FORM OF AMORTIZING CONVERTIBLE NOTE]
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. ANY TRANSFEREE OF
THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS
3(c)(iii) AND 18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND,
ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE
AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
NGAS Resources, Inc.
Amortizing Convertible Note

     
Original Issuance Date: January ___, 2010
  Original Principal Amount: U.S. $[                     ]

          FOR VALUE RECEIVED, NGAS Resources, Inc., a corporation incorporated
under the laws of the Province of British Columbia (the “Company”), hereby
promises to pay to [HOLDER] or registered assigns (the “Holder”) the amount set
out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), on any Installment Date
with respect to the Installment Amount due on such Installment Date, upon
acceleration or redemption, or otherwise (in each case in accordance with the
terms hereof), and to pay interest (“Interest”) on any outstanding Principal at
the applicable Interest Rate from the date set out above as the Original
Issuance Date (the “Original Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below), any Installment Date,
the Maturity Date, acceleration, conversion, redemption or otherwise (in each
case in accordance with the terms hereof). This Amortizing Convertible Note is
one of the Amortizing Convertible Notes issued in exchange for a portion of an
outstanding Convertible Note, dated as of December 14, 2005, with an original
principal amount of U.S. $[      ] and an outstanding principal amount as of the
calendar day immediately preceding the Exchange Date (as defined below) of U.S.
$[     ], (the “Existing Note” and such other outstanding Convertible Notes, the
“Existing Notes”), issued pursuant to the Securities Purchase Agreement (as
defined below), but shall not, except as set forth herein or in the Exchange
Agreements (as defined below), constitute a release of any claim under any
Transaction Document (as defined in the Securities Purchase Agreement). This
Amortizing Convertible Note (including all Amortizing Convertible Notes issued
in exchange, transfer or replacement hereof, this “Note”) is one of an issue of
Amortizing Convertible Notes (collectively, the “Notes” and such other
Amortizing Convertible Notes, the “Other Notes”) issued in exchange for a
portion of the Existing Notes pursuant to those certain Exchange Agreements,
dated as of January ___, 2010 (the “Exchange Date”), each by and between the
holder of Existing Notes as of the Exchange Date and the Company (the “Exchange
Agreements”). Certain capitalized terms used herein are defined in Section 30.
          (1) PAYMENTS OF PRINCIPAL. On each Installment Date, the Company shall
pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 8. On the Maturity Date, the Company
shall pay to the Holder an amount in cash (or shares of the Company’s common
shares, no par value (the “Common Shares”), to the extent permitted pursuant to
Section 8) representing all outstanding Principal, accrued and unpaid Interest
and accrued and unpaid Late Charges on such Principal and Interest. The
“Maturity Date” shall be May 1, 2012, as may be extended at the option of the
Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 4(a)) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default, (ii) through the date that is ten (10) Business
Days after the consummation of a Change of Control in the event that a Change of
Control is publicly announced or a Change of Control Notice (as defined in
Section 5(b)) is delivered prior to the Maturity Date and (iii) to the latest
designated date for repayment upon the deferral of payment of any Installment
Amount in accordance with Section 8(d). Other than as specifically permitted by
this Note, the Company may not, without the prior written consent of the Holder,
prepay

 



--------------------------------------------------------------------------------



 



any portion of the outstanding Principal, accrued and unpaid Interest or accrued
and unpaid Late Charges on Principal and Interest, if any.
          (2) INTEREST; INTEREST RATE. Interest on this Note shall commence
accruing on the Original Issuance Date and shall be computed on the basis of a
360-day year comprised of twelve 30-day months and shall be payable in arrears
for each Calendar Quarter on the first day of the succeeding Calendar Quarter
during the period beginning on the Original Issuance Date and ending on, and
including, the Maturity Date (each, an “Interest Date”) with the first Interest
Date being April 1, 2010 . Interest shall be payable on each Interest Date in
cash. Prior to the payment of Interest on an Interest Date, Interest on this
Note shall accrue at the Interest Rate and be payable in cash upon any
conversion in accordance with Section 3(c)(i) or upon any conversion or
redemption in accordance with Section 8. Upon the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
twelve percent (12.0%) per annum (the “Default Rate”). In the event that such
Event of Default is subsequently cured, the adjustment referred to in the
preceding sentence shall cease to be effective as of the date of such cure;
provided that the Interest as calculated at such increased rate during the
continuance of such Event of Default shall continue to apply to the extent
relating to the days after the occurrence of such Event of Default through and
including the date of cure of such Event of Default. Interest on overdue
interest shall accrue at the same rate compounded quarterly.
          (3) CONVERSION OF NOTES. This Note shall be convertible into Common
Shares, on the terms and conditions set forth in this Section 3.
               (a) Conversion Right. Subject to the provisions of Section 3(d),
the Holder shall be entitled to convert (i) during the period commencing on the
Original Issuance Date and ending on [six-months from Exchange Date] (the “Full
Conversion Eligibility Date”), up to such portion of the outstanding and unpaid
Conversion Amount (as defined below) that is convertible, in the aggregate, into
the Holder’s Exchange Cap Allocation (as defined below) of Common Shares and
(ii) at any time or times on or after the Full Conversion Eligibility Date, any
portion of the outstanding and unpaid Conversion Amount (as defined below), in
each case, into fully paid and nonassessable Common Shares in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a Common Share upon any conversion. If the conversion
would result in the issuance of a fraction of a Common Share, the Company shall
round such fraction of a Common Share up to the nearest whole share. The Company
shall pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Shares upon conversion of any
Conversion Amount.
               (b) Conversion Rate. The number of Common Shares issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (such
quotient being, the “Conversion Rate”).
               (i) “Conversion Amount” means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made.
               (ii) “Conversion Price” means, as of any Conversion Date (as
defined below) or other date of determination, $2.18, subject to adjustment as
provided herein.
               (c) Mechanics of Conversion.
               (i) Optional Conversion. To convert any Conversion Amount into
Common Shares on any date (a “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Trading Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
a confirmation of receipt of such Conversion Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Trading Day following the date of receipt of a Conversion Notice (the “Share
Delivery Date”), the Company shall (1) (x) provided that the Transfer Agent is
participating in the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Common Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (y) if
the

2



--------------------------------------------------------------------------------



 



Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Common Shares to which the Holder shall be entitled
and (2) pay to the Holder in cash, by wire transfer of immediately available
funds, an amount equal to the accrued and unpaid Interest on the Conversion
Amount and Late Charges, if any, on such Conversion Amount and Interest. If this
Note is physically surrendered for conversion as required by Section 3(c)(iii)
and the outstanding Principal of this Note is greater than the Principal portion
of the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Trading Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal not
converted. The Person or Persons entitled to receive the Common Shares issuable
upon a conversion of this Note shall be treated for all purposes as the record
holder or holders of such Common Shares on the Conversion Date. In the event of
a partial conversion of this Note pursuant hereto, the principal amount
converted shall be deducted from the next succeeding Installment Amounts
relating to the Installment Dates as set forth in the Conversion Notice.
               (ii) Company’s Failure to Timely Convert. If the Company shall
fail to issue a certificate to the Holder or credit the Holder’s balance account
with DTC, as applicable, for the number of Common Shares to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is three (3) Trading Days after the Conversion Date (a “Conversion Failure”),
then (without limiting any of the Holder’s other rights or remedies hereunder or
at law or in equity) (A) the Company shall pay damages to the Holder for each
Trading Day of such Conversion Failure in an amount equal to 1.5% of the product
of (1) the aggregate number of Common Shares not issued to the Holder on or
prior to the Share Delivery Date and to which the Holder is entitled, and
(2) the Closing Sale Price of the Common Shares on the Share Delivery Date and
(B) the Holder, upon written notice to the Company, may void its Conversion
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Note that has not been converted pursuant to such Conversion
Notice; provided that the voiding of a Conversion Notice shall not affect the
Company’s obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 3(c)(ii) or otherwise. In addition to
the foregoing, if within three (3) Trading Days after the Company’s receipt of
the facsimile copy of a Conversion Notice the Company shall fail, as applicable,
to issue and deliver a certificate to the Holder or credit the Holder’s balance
account with DTC for the number of Common Shares to which the Holder is entitled
upon such holder’s conversion of any Conversion Amount or on any date of the
Company’s obligation to deliver Common Shares as contemplated pursuant to clause
(y) below, and if on or after such Trading Day the Holder purchases (in an open
market transaction or otherwise) Common Shares to deliver in satisfaction of a
sale by the Holder of a number of Common Shares that the Holder anticipated
receiving from the Company upon such conversion (a “Buy-In”), then the Company
shall, within three (3) Trading Days after the Holder’s request and in the
Holder’s discretion, either (x) pay cash to the Holder in an amount equal to the
Holder’s total purchase price (including brokerage commissions and other out of
pocket expenses, if any) for the Common Shares so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such Common Shares) shall terminate, or (y) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Shares and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (I) such number of Common
Shares, times (II) the Closing Bid Price on the Conversion Date.
               (iii) Registration; Book-Entry. The Company shall maintain a
register (the “Register”) for the recordation of the names and addresses of the
holders of each Note and the principal amount of the Notes held by such holders
(the “Registered Notes”). The entries in the Register shall be conclusive and
binding for all purposes absent manifest error. The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest hereunder, notwithstanding notice to
the contrary. A Registered Note may be assigned or sold in whole or in part only
by registration of such assignment or sale on the Register. Upon its receipt of
a request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 20. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this

3



--------------------------------------------------------------------------------



 



Note to the Company unless (A) the full Conversion Amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
               (iv) Pro Rata Conversion; Disputes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
number of Common Shares issuable to the Holder in connection with a conversion
of this Note, the Company shall issue to the Holder the number of Common Shares
not in dispute and resolve such dispute in accordance with Section 23.
               (d) Limitations on Conversions; Settlement Upon Conversion.
               (i) Beneficial Ownership. Notwithstanding anything to the
contrary contained in this Note, this Note shall not be convertible by the
Holder hereof, and the Company shall not effect any conversion of this Note or
otherwise issue any Common Shares pursuant to Section 8 hereof, to the extent
(but only to the extent) that the Holder or any of its affiliates would
beneficially own in excess of 4.99% (the “Maximum Percentage”) of the Common
Shares. To the extent the above limitation applies, the determination of whether
this Note shall be convertible (vis-à-vis other convertible, exercisable or
exchangeable securities owned by the Holder) shall, subject to such Maximum
Percentage limitation, be determined on the basis of the first submission to the
Company for conversion, exercise or exchange (as the case may be). No prior
inability to convert this Note, or to issue Common Shares, pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of convertibility. For
purposes of this paragraph, beneficial ownership and all determinations and
calculations (including, without limitation, with respect to calculations of
percentage ownership) shall be determined in accordance with Section 13(d) of
the Exchange Act and the rules and regulations promulgated thereunder. The
limitations contained in this paragraph shall apply to a successor Holder of
this Note. The holders of Common Shares shall be third party beneficiaries of
this paragraph and the Company may not waive this paragraph without the consent
of holders of a majority of its Common Shares. For any reason at any time, upon
the written or oral request of the Holder, the Company shall within one
(1) Business Day confirm orally and in writing to the Holder the number of
Common Shares then outstanding, including by virtue of any prior conversion or
exercise of convertible or exercisable securities into Common Shares, including,
without limitation, pursuant to this Note or securities issued pursuant to the
Securities Purchase Agreement or any Exchange Agreement. By written notice to
the Company, the Holder may increase or decrease the Maximum Percentage to any
other percentage not in excess of 9.99% specified in such notice; provided that
(w) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, (x) any such increase or decrease
will apply only to the Holder and not to any other holder of Notes, (y) at any
time the Equity Conditions have been satisfied (or waived in writing by the
Holder), the Holder may not decrease the Maximum Percentage to any percentage
below 4.99% and (z) at any time the Maximum Percentage is less than 4.99%,
unless there is an Equity Conditions Failure, on the sixty-first (61st) day (the
“Maximum Percentage Increase Date”) following the Holder’s receipt of written
notice from the Company, including evidence, reasonably satisfactory to the
Holder, that the Equity Conditions are satisfied (or waived in writing by the
Holder) (the “Maximum Percentage Increase Notice Date”), the Maximum Percentage
shall be automatically increased to 4.99%.
               (ii) Market Regulation. The Company shall not be obligated to
issue Common Shares upon conversion of this Note or otherwise pursuant to the
terms of this Note to the extent (and only to the extent) the issuance of such
Common Shares would exceed the difference (as calculated immediately following
the Exchange Date) between (x) the aggregate number of Common Shares which the
Company may issue upon conversion or exercise, as applicable, of the Notes and
Warrants or as payment of any Installment Amount hereunder or otherwise pursuant
to the terms of the Notes and Warrants together with the Exchange Shares (as
defined in the Exchange Agreement) without breaching the

4



--------------------------------------------------------------------------------



 



Company’s obligations under the rules or regulations of the Principal Market and
(y) the number of Exchange Shares issued pursuant to any Exchange Agreement (the
“Exchange Cap”), except that such limitation shall not apply in the event that
the Company (A) obtains the approval of its shareholders as required by the
applicable rules of such Principal Market for issuances of Common Shares in
excess of such amount or (B) a written opinion from outside counsel to the
Company that such approval is not required, which opinion shall be reasonably
satisfactory to the Required Holders. Until such approval or written opinion is
obtained, no purchaser of the Notes pursuant to the Exchange Agreements (the
“Purchasers”) shall be issued in the aggregate, upon conversion or exercise, as
applicable, of Notes or Warrants, or as payment of any Installment Amount
hereunder or otherwise hereunder, Common Shares in an amount greater than the
product of the Exchange Cap multiplied by a fraction, the numerator of which is
the principal amount of Notes issued to a Purchaser pursuant to the Exchange
Agreements and outstanding on the Exchange Date and the denominator of which is
the aggregate principal amount of all Notes issued to the Purchasers pursuant to
the Exchange Agreements and outstanding on the Exchange Date (with respect to
each Purchaser, the “Exchange Cap Allocation”). In the event that any Purchaser
shall sell or otherwise transfer any of such Purchaser’s Notes, the transferee
shall be allocated a pro rata portion of such Purchaser’s Exchange Cap
Allocation, and the restrictions of the prior sentence shall apply to such
transferee with respect to the portion of the Exchange Cap Allocation allocated
to such transferee. In the event that any Purchaser shall sell or otherwise
transfer any Warrants to any transferee, such Purchaser’s Exchange Cap
Allocation shall not be transferred with such Warrant to such transferee unless
such Purchaser delivers written notice to the Company specifying (x) the
identity of such transferee and (y) the amount of such Purchaser’s Exchange Cap
Allocation being transferred to such transferee. In the event that any holder of
Notes on any given date shall convert all of such holder’s Notes into a number
of Common Shares, which together with the number of Common Shares actually
issued to such holder in connection with the Notes and Warrants of such holder
on or prior to such date and any Common Shares issuable upon exercise of the
Warrants of such holder as of such date, in the aggregate, is less than such
holder’s Exchange Cap Allocation, then the difference between such holder’s
Exchange Cap Allocation and the sum of the number of Common Shares (w) actually
issued upon conversion of, or otherwise in connection with, the Notes of such
holder on or prior to such date, (y) actually issued upon exercise of the
Warrants of such holder on or prior to such date and (y) issuable upon exercise
of the Warrants of such holder as of such date shall be allocated to the
respective Exchange Cap Allocations of the remaining holders of Notes on a pro
rata basis in proportion to the aggregate principal amount of the Notes then
held by each such holder.
               (iii) Settlement Upon Conversion.
               (1) General. Notwithstanding anything herein to the contrary, if
the Company has delivered a written notice (a “Settlement Upon Conversion
Election Notice”) to the Holder at least five (5) Trading Days prior to the
applicable Conversion Date (a “Settlement Upon Conversion Election Notice
Effective Date”) electing to settle in cash all or any part of the conversion
obligations of the Company hereunder (a “Settlement Upon Conversion”, and such
number of Common Shares to be settled in cash pursuant to this Section 3(d)(iii)
as specified in such Settlement Upon Conversion Election Notice, the “Settlement
Upon Conversion Election Shares”), in lieu of the Company’s obligations to
deliver any such Settlement Upon Conversion Election Shares hereunder to the
Holder in any conversion under this Note (such number of Settlement Upon
Conversion Election Shares in such conversion, the “Settlement Upon Conversion
Shares”), the Company shall, by wire transfer of U.S. dollars in immediately
available funds to the account designated by the Holder, pay cash to the Holder
in an amount (the “Settlement Upon Conversion Amount”) equal to product of
(x) the number of Settlement Upon Conversion Shares in such conversion and
(y) the applicable Settlement Upon Conversion Market Price. For the purpose of
this Section 3(d)(iii), as of the Original Issuance Date the Company shall be
deemed to have properly delivered a Settlement Upon Conversion Election Notice
electing to settle in cash pursuant to this Section 3(d)(iii) any conversion
obligations of the Company with respect to the Holder, which would result in the
issuance of Common Shares to the Holder in excess of such Holder’s Exchange Cap
Allocation. Subject to the five (5) Trading Day period prior to effectiveness
set forth above, any Settlement Upon Conversion Election Notice may be revoked
or amended by the Company at any time.

5



--------------------------------------------------------------------------------



 



               (2) Pro Rata Settlement Upon Conversion; Disputes. If the Company
delivers a Settlement Upon Conversion Election Notice to the Holder (or changes,
revokes or amends any previous Settlement Upon Conversion Election Notice with
respect to this Note) and elects or withdraws any election, in whole or in part,
to effect a Settlement Upon Conversion with respect to all or any part of the
Principal of this Note submitted for conversion pursuant to any Conversion
Notice delivered on or after the subsequent Settlement Upon Conversion Notice
Effective Date then it must simultaneously take the same action in the same
proportion with respect to the Other Notes. In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can pay the Settlement Upon Conversion Amount
with respect to some, but not all, of such portions of the Notes submitted for
Settlement Upon Conversion, the Company shall pay with a Settlement Upon
Conversion from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder’s portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date. In the event of a dispute as to the
Settlement Upon Conversion Amount payable to the Holder in connection with a
Settlement Upon Conversion of this Note, the Company shall pay to the Holder
such portion of the Settlement Upon Conversion Amount not in dispute and resolve
such dispute in accordance with Section 23.
(4) RIGHTS UPON EVENT OF DEFAULT.
               (a) Event of Default. Each of the following events shall
constitute an “Event of Default”:
               (i) the suspension from trading or failure of the Common Shares
to be listed on an Eligible Market for a period of five (5) consecutive Trading
Days or for more than an aggregate of ten (10) Trading Days in any 365-day
period;
               (ii) the Company’s (A) failure to cure a Conversion Failure by
delivery of the required number of Common Shares within ten (10) Trading Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of any Notes into Common Shares that is tendered in accordance with
the provisions of the Notes, other than pursuant to Section 3(d);
               (iii) at any time following the tenth (10th) consecutive Trading
Day that the Holder’s Authorized Share Allocation is less than the number of
Common Shares that the Holder would be entitled to receive upon a conversion of
the full Conversion Amount of this Note (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);
               (iv) other than with respect to an Event of Default pursuant to
clause (x) below, the Company’s failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company’s failure to pay any redemption
amounts or Conversion Cash Settlement Amount hereunder) or any other Transaction
Document (as defined in the Securities Purchase Agreement) or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, except, in the case of a failure to pay Interest and/or Late Charges when
and as due, in which case only if such failure continues for a period of at
least five (5) Business Days;
               (v) any default under, redemption of or acceleration prior to
maturity of any Indebtedness of the Company or any of its Subsidiaries (as
defined in Section 3(a) of the Securities Purchase Agreement) that individually
or in the aggregate, has a principal amount equal to or exceeding $100,000,
other than with respect to any Other Notes;
               (vi) the Company or any of its Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, the Bankruptcy and Insolvency Act
(Canada), the Companies Creditors Arrangement Act (Canada) or any similar
Federal, foreign, provincial or state law for the relief of debtors
(collectively, “Bankruptcy Law”), (A) commences a voluntary case, (B) consents
to the entry of an order for relief against it in an involuntary case,
(C) consents to the appointment of a receiver, interim receiver, receiver and
manager, trustee, assignee, liquidator or similar official (a “Custodian”),
(D) makes a general

6



--------------------------------------------------------------------------------



 



assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
               (vii) a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Company or any of
its Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company
or any of its Subsidiaries or (C) orders the liquidation of the Company or any
of its Subsidiaries;
               (viii) a final judgment or judgments for the payment of money
aggregating in excess of $100,000 is or are (as the case may be) rendered
against the Company or any of its Subsidiaries and which is or are (as the case
may be) not, within sixty (60) days after the entry thereof, bonded, discharged
or stayed pending appeal, or is or are (as the case may be) not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $100,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
               (ix) other than as specifically set forth in another clause of
this Section 4(a), the Company breaches any representation, warranty, covenant
or other term or condition of any Transaction Document, except, in the case of a
breach of a covenant or other term or condition of any Transaction Document
which is curable, only if such breach continues for a period of at least fifteen
(15) consecutive Business Days;
               (x) any breach or failure in any respect to comply with Section 8
of this Note, which failure continues for a period of five (5) consecutive
Business Days; or
               (xi) other than with respect to an Event of Default pursuant to
clause (vi) or (vii) above, any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.
               (b) Redemption Right. Upon the occurrence of an Event of Default
with respect to this Note or any Other Note, the Company shall within one
(1) Business Day deliver written notice thereof via facsimile and overnight
courier (an “Event of Default Notice”) to the Holder. At any time after the
earlier of: (x) the Holder’s receipt of an Event of Default Notice; and (y) the
Holder becoming aware of an Event of Default; the Holder may require the Company
to redeem all or any portion of this Note by delivering written notice thereof
(the “Event of Default Redemption Notice”) to the Company, which Event of
Default Redemption Notice shall indicate the Conversion Amount of this Note the
Holder is electing to require the Company to redeem. Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (i) the product of
(A) the sum of (x) the Conversion Amount to be redeemed and (y) any accrued and
unpaid Interest thereon and Late Charges, if any, on such Conversion Amount and
Interest through the Event of Default Redemption Date and (B) the Redemption
Premium and (ii) the sum of (A) the product of (x) the Conversion Rate with
respect to such Conversion Amount in effect at such time as the Holder delivers
an Event of Default Redemption Notice and (y) the Closing Sale Price of the
Common Shares on the date immediately preceding such Event of Default and
(B) any accrued and unpaid Interest on the Conversion Amount and Late Charges,
if any, on such Conversion Amount and Interest through the Event of Default
Redemption Date (the “Event of Default Redemption Price”). Redemptions required
by this Section 4(b) shall be made in accordance with the provisions of
Section 12. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments
consented to by the Holder in accordance with the last sentence of Section 1
hereof. In the event of a partial redemption of this Note pursuant hereto, the
principal amount redeemed shall be deducted from the Installment Amounts
relating to the applicable Installment Dates as specified by the Holder set
forth in the Event of Default Redemption Notice. The parties hereto agree that
in the event of the Company’s redemption of any portion of the Note under this
Section 4(b), the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder. Accordingly, any Redemption Premium due under this Section 4(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.

7



--------------------------------------------------------------------------------



 



          (5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
               (a) Assumption. The Company shall not consummate a Fundamental
Transaction (other than an Involuntary Change of Control) or permit the
consummation of any Involuntary Change of Control unless (i) (x) the Successor
Entity (if a Person other than the Company) assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements in form and substance reasonably satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Notes in exchange for such
Notes a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Notes, including, without
limitation, having a principal amount and interest rate equal to the principal
amounts and the interest rates of the Notes then outstanding held by such
holder, having similar conversion rights and having similar ranking to the
Notes, and reasonably satisfactory to the Required Holders and (y) the Successor
Entity (including its Parent Entity) is a publicly traded corporation whose
common stock is quoted on or listed for trading on an Eligible Market (a “Public
Successor Entity”) (each such Fundamental Transaction, an “Assumption
Fundamental Transaction”) or (ii) solely with respect to Fundamental
Transactions that are not Assumption Fundamental Transactions, no Event of
Default has occurred and is continuing and the Company has complied in all
respects (or will comply in all respects, solely with respect to the payment of
any Change of Control Redemption Price or delivery of any Change of Control
Notice or Change of Control Redemption Notice that in accordance with this
Section 5 is scheduled to occur after the consummation of such Change of
Control) with its obligations pursuant to Sections 5 and 24(a) hereof, including
without limitation, the delivery of the Change of Control Notice and, with
respect to any Change of Control Redemption Notice delivered by the Holder
either (x) prior to the date of the consummation of such Change of Control
(other than an Involuntary Change of Control) or (y) prior to the Change of
Control Redemption Right Termination Date (as defined below) with respect to any
Involuntary Change of Control, payment of the Change of Control Redemption Price
to the Holder in accordance with Section 5(b) below. Upon the occurrence of any
Assumption Fundamental Transaction, the Successor Entity shall succeed to, and
be substituted for (so that from and after the date of such Assumption
Fundamental Transaction, the provisions of this Note referring to the “Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Note with the same effect as if such Successor Entity had been named
as the Company herein. Upon consummation of the Assumption Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon conversion or redemption of this Note at any time
after the consummation of the Assumption Fundamental Transaction, in lieu of the
shares of the Company’s Common Shares (or other securities, cash, assets or
other property) issuable upon the conversion or redemption of the Notes prior to
such Assumption Fundamental Transaction, such shares of the publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity), as adjusted in accordance with the provisions of this Note.
Notwithstanding the foregoing, but except with respect to an Assumption
Fundamental Transaction in which the Company does not survive the consummation
thereof, the Holder may elect, at its sole option, by delivery of written notice
to the Company to waive this Section 5(a) to permit the Assumption Fundamental
Transaction without the assumption of this Note. The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.
               (b) Redemption Right. No sooner than fifteen (15) days nor later
than (I) ten (10) days prior to the consummation of a Change of Control (other
than an Involuntary Change of Control) or (II) the earlier to occur of (A) one
(1) Trading Day after the Company receives notice or otherwise has actual
knowledge of any pending or consummated Involuntary Change of Control or (B)
five (5) Trading Days after the consummation of any Involuntary Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a “Change of Control Notice”). At any time and from time to time
during the period commencing on the earlier to occur of (x) any oral or written
agreement by the Company or any of its Subsidiaries, which upon consummation of
the transaction contemplated thereby would reasonably be expected to result in a
Change of Control and (y) the Holder’s receipt of a Change of Control Notice and
ending on the date (the “Change of Control Redemption Right Termination Date”)
that is twenty (20) Trading Days after either (A) the date of the consummation
of such Change of Control (other than an Involuntary Change of Control) or
(B) the later of (I) the date of the consummation of such Involuntary Change of
Control and (II) the date of the Holder’s receipt of a Change of Control Notice
with respect to such Involuntary Change of Control, the Holder may require the
Company to redeem all or any portion of this Note by delivering written notice
thereof (a “Change of Control Redemption Notice”) to the Company, which Change
of Control Redemption Notice shall indicate the Conversion Amount the Holder is
electing to require the Company

8



--------------------------------------------------------------------------------



 



to redeem. Any portion of this Note required to be redeemed pursuant to this
Section 5(b) shall be redeemed by the Company in cash at a price equal to 110%
of the sum of (1) the Conversion Amount being redeemed and (2) the amount of any
accrued and unpaid Interest thereon and Late Charges, if any, on such Conversion
Amount and Interest through the applicable redemption date (the “Change of
Control Redemption Price”). Redemptions required by this Section 5 shall be made
in accordance with the provisions of Section 12 and, to the extent such Change
of Control Redemption Price is required to be paid to the Holder on or prior to
the consummation of such Change of Control in accordance with this Section 5(b)
or Section 12, shall have priority to payments to shareholders in connection
with such Change of Control. To the extent redemptions required by this Section
5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments consented to by the Holder in accordance with the last
sentence of Section 1 hereof. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price (together with any interest thereon) is paid in full, the Conversion
Amount submitted for redemption under this Section 5(b) (together with any
interest thereon) may be converted, in whole or in part, by the Holder into
Common Shares, or in the event the Conversion Date is after the consummation of
the Change of Control, shares or equity interests of the Successor Entity
substantially equivalent to the Company’s Common Shares pursuant to Section 3.
In the event of a partial redemption of this Note pursuant hereto, the principal
amount redeemed shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth as specified by the Holder in the
Change of Control Redemption Notice. The parties hereto agree that in the event
of the Company’s redemption of any portion of the Note under this Section 5(b),
the Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this Section
5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.
               (c) Adjustment to the Conversion Rate Upon a Change of Control.
                    (i) In connection with a Change of Control, if the Holder
converts its Note at any time beginning on the date of the Change of Control
Notice and ending either (x) at the close of business on the Trading Day
immediately prior to the date of the consummation of such Change of Control
(other than an Involuntary Change of Control) or (y) at the close of business on
the Change of Control Redemption Right Termination Date with respect to any
Involuntary Change of Control, the Company will increase the Conversion Rate per
$1,000 principal amount of Notes converted by a number of additional shares (the
“Additional Shares”) for such Note as described in Section 5(c)(ii) hereof;
provided that (A) such increase in the Conversion Rate shall not take place if
such Change of Control is not consummated, (B) with respect to an Involuntary
Change of Control that is consummated prior to the Holder’s receipt of the
Change of Control Notice, the Company shall issue Common Shares at the
Conversion Rate (including such increase) on the third (3rd) Trading Day after
the Conversion Date and (C) with respect to any Change of Control (other than an
Involuntary Change of Control that is consummated prior to the Holder’s receipt
of the Change of Control Notice), the Company shall (I) issue Common Shares at
the Conversion Rate (not including such increase) on the earlier to occur of
(X) the third (3rd) Trading Day after the Conversion Date and (Y) the time
immediately prior to such Change of Control and (II) issue such Additional
Shares at the time immediately prior to such Change of Control; provided, that
if the issuance of any Additional Shares would cause the Holder or any of its
affiliates to beneficially own Common Shares (or common stock of the Public
Successor Entity or other issuer upon the consummation of the Change of Control)
in excess of the Maximum Percentage (a “Maximum Percentage Event”), the Holder
shall have the right, exercisable by the delivery of one or more written notices
to the Company, to cause the Company to alternatively issue to the Holder such
Additional Shares (or the cash, securities and/or other consideration to be
issued in exchange for such Additional Shares in such Change of Control, if
applicable), or such portion thereof as set forth in the applicable notice, on
or prior to the third (3rd) Trading Day after the Holder delivers the applicable
notice to the Company (or the Public Successor Entity or other issuer, as
applicable) that the issuance of such Additional Shares (or the cash, securities
and/or other consideration to be issued in exchange for such Additional Shares
in such Change of Control, if applicable), or such portion thereof as set forth
in the applicable Notice, would not result in a Maximum Percentage Event.
                    (ii) The number of Additional Shares will be determined by
reference to the table below, based on the Change of Control Date and the price
of the Common Shares (the “Share Price”) set forth below. If the consideration
for the Common Shares in such Change of Control consists solely of cash, then
the

9



--------------------------------------------------------------------------------



 



Share Price will be the cash amount paid per share of the Common Shares in the
Fundamental Transaction. Otherwise, the Share Price will be the average of the
Closing Sale Price per share of the Common Shares for the five (5) consecutive
Trading Days immediately preceding the Change of Control Date.

                                                                  Share Price:  
$1.90   $2.00   $2.10   $2.25   $2.50   $2.75   $3.00   $3.50
1/7/2010
    104.986       90.597       78.129       62.364       41.980       26.732    
  14.981       0.000  
 
                                                               
5/1/2010
    103.357       88.617       75.906       59.978       39.900       25.721    
  15.739       0.000  
 
                                                               
11/1/2010
    99.392       84.200       71.180       54.967       34.637       20.230    
  9.924       0.000  
 
                                                               
5/1/2011
    92.477       76.514       63.066       46.759       27.470       15.143    
  7.492       0.000  
 
                                                               
11/1/2011
    80.052       62.268       47.538       30.199       10.955       0.012      
0.000       0.000  
 
                                                               
5/1/2012
    67.494       41.184       17.379       0.000       0.000       0.000      
0.000       0.000  

The Share Prices and Additional Share amounts set forth in the table will be
adjusted as of any date on which the Conversion Price of the Note are adjusted.
The adjusted Share Prices will equal the Share Prices applicable immediately
prior to the adjustment divided by a fraction, the numerator of which is the
Conversion Price immediately prior to the adjustment to the Conversion Price and
the denominator of which is the Conversion Price as so adjusted. Each of the
Additional Share amounts set forth in the body of the table above shall be
adjusted if and when the prices are adjusted, by multiplying such Additional
Share amounts by a fraction, the numerator of which is the Conversion Price
immediately prior to such adjustment and the denominator of which is the
Conversion Price so adjusted.
                    (iv) The exact Share Price and Change of Control Date may
not be set forth in the table, in which case:
                         (A) If the Share Price is between two Share Prices in
the table or the Change of Control Date is between two Change of Control Dates
in the table, the number of Additional Shares will be determined by
straight-line interpolation between the Additional Share amounts setting forth
the higher and lower Share Prices and the two Change of Control Dates, as
applicable, based on a three hundred and sixty-five (365)-day year;
                         (B) If the Share Price is in excess of $3.50 per share
(subject to adjustment in the same manner as the Share Price), no Additional
Shares will be added to the Conversion Rate; and
                         (C) If the Share Price is less than or equal to $1.90
per share (subject to adjustment in the same manner as the Share Price), no
Additional Shares will be added to the Conversion Rate.
          (6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.
               (a) Purchase Rights. If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase shares,
warrants, securities or other property pro rata to all or substantially all of
the record holders of any class of Common Shares (the “Purchase Rights”), then
the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of Common Shares acquirable upon
complete conversion of this Note (without taking into account any limitations or
restrictions on the convertibility of this Note) immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Shares are to be determined for the grant, issue or sale of such Purchase
Rights (provided, however, to the extent that the Holder’s right to participate
in any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such Common Shares as
a result of such Purchase Right to such extent) and such Purchase Right to such
extent shall be held in abeyance for the Holder until such time, if ever, as its
right thereto would not result in the Holder exceeding the Maximum Percentage).

10



--------------------------------------------------------------------------------



 



               (b) Other Corporate Events. In addition to and not in
substitution for any other rights hereunder, prior to the consummation of any
Fundamental Transaction pursuant to which holders of Common Shares are entitled
to receive securities or other assets with respect to or in exchange for Common
Shares (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, in lieu of the Common Shares
otherwise receivable upon such conversion, such securities or other assets
received by the holders of Common Shares in connection with the consummation of
such Corporate Event in such amounts as the Holder would have been entitled to
receive had this Note initially been issued with conversion rights for the form
of such consideration (as opposed to Common Shares) at a conversion rate for
such consideration commensurate with the Conversion Rate. Provision made
pursuant to the preceding sentence shall be in a form and substance satisfactory
to the Required Holders. The provisions of this Section shall apply similarly
and equally to successive Corporate Events and shall be applied without regard
to any limitations on the conversion or redemption of this Note.
          (7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES
               (a) Adjustment of Conversion Price upon Subdivision or
Combination of Common Shares. If the Company at any time on or after the
Subscription Date subdivides (by any share split, share dividend,
recapitalization or otherwise) one or more classes of its outstanding Common
Shares into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time on or after the Subscription Date combines (by combination,
reverse share split or otherwise) one or more classes of its outstanding Common
Shares into a smaller number of shares, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.
          (8) COMPANY INSTALLMENT CONVERSION OR REDEMPTION.
               (a) General. On each applicable Installment Date, provided there
has been no Equity Conditions Failure, the Company shall pay to the Holder of
this Note the Installment Amount due on such date by converting such Installment
Amount, in accordance with this Section 8 (a “Company Conversion”); provided,
however, that the Company may, at its option following notice to the Holder, pay
the Installment Amount in cash by redeeming such Installment Amount (a “Company
Redemption”) or by any combination of a Company Conversion and a Company
Redemption so long as all of the outstanding applicable Installment Amount shall
be converted and/or redeemed by the Company on the applicable Installment Date,
subject to the provisions of this Section 8. Notwithstanding the foregoing, the
Company may not effect a Company Conversion of any Installment Amount under this
Section in excess of the Holder Pro Rata Amount of the applicable Installment
Volume Limitation. At or prior to 9:00 a.m., New York time on the tenth (10th)
Trading Day prior to each Installment Date (each, an “Installment Notice Due
Time”), the Company shall deliver written notice (each, a “Company Installment
Notice” and the date all of the holders receive such notice is referred to as to
the “Company Installment Notice Date”), to each holder of Notes which Company
Installment Notice shall (i) either (A) confirm that the applicable Installment
Amount of such holder’s Note shall be converted in whole pursuant to a Company
Conversion (such amount to be converted, the “Company Conversion Amount”) or (B)
(1) state that the Company elects to redeem, or is required to redeem in
accordance with the provisions of the Notes, in whole or in part, the applicable
Installment Amount pursuant to a Company Redemption and (2) specify the portion
(including Interest and Late Charges, if any, on such amount and Interest) which
the Company elects or is required to redeem pursuant to a Company Redemption
(such amount to be redeemed, the “Company Redemption Amount”) and the portion
(including Interest and Late Charges, if any, on such amount and Interest), if
any, that the Company is permitted to and elects to convert pursuant to a
Company Conversion (such amount also, a “Company Conversion Amount”), which
amounts when added together, must equal the applicable Installment Amount and
(ii) if the Installment Amount is to be paid, in whole or in part, pursuant to a
Company Conversion, certify that the Equity Conditions have been satisfied as of
the date of the Company Installment Notice. Each Company Installment Notice
shall be irrevocable. Notwithstanding the foregoing, (i) if on or prior to the
tenth (10th) Trading Day immediately prior to the applicable Installment Date
the Holder has not delivered a written notice to the Company (a “Maximum
Percentage Violation Notice”) that the number of Common Shares to be issued to
the Holder on the next Installment Date (assuming for calculation purposes only
that 100% of the Installment Amount (or such lesser amount as set forth in a
Company Installment Notice for such next Installment Date delivered to the
Holder prior to the date of such Maximum Percentage Violation Notice) will be
converted pursuant to a Company Conversion at the Maximum Percentage Violation
Price) would result in a violation of the provisions of Section 3(d) of this
Note, the Holder shall be deemed to have represented to the Company that after
giving effect to such issuance of Common Shares to the Holder pursuant to such
Installment Notice, the Holder (together with its affiliates) will not have

11



--------------------------------------------------------------------------------



 



beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of Common Shares which exceeds the Maximum Percentage
(as defined in the Note) of the total outstanding Common Shares of the Company
as determined pursuant to the provisions of Section 3(d) of the Note and
(ii) upon the Company’s receipt of a Maximum Percentage Violation Notice from
the Holder on or prior to the tenth (10th) Trading Day immediately prior to the
applicable Installment Date, the Company Redemption Amount shall automatically
be increased to reflect the redemption of such portion of the Company Conversion
Amount on the applicable Installment Date corresponding to such number of Common
Shares that if issued to the Holder in a Company Conversion would result in a
violation of the provisions of Section 3(d) of this Note. If the Company does
not timely deliver a Company Installment Notice in accordance with this
Section 8, then the Company shall be deemed to have delivered an irrevocable
Company Installment Notice confirming a Company Conversion and shall be deemed
to have certified that the Equity Conditions in connection with any such
conversion have been satisfied. Except as expressly provided in this
Section 8(a), the Company shall convert and/or redeem the applicable Installment
Amount of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the Installment Amount being converted and/or
redeemed hereunder. The Company Conversion Amount (whether set forth in the
Company Installment Notice or by operation of this Section 8) shall be converted
in accordance with Section 8(b) and the Company Redemption Amount shall be
redeemed in accordance with Section 8(c).
               (b) Mechanics of Company Conversion. (i) If the Company delivers,
or is deemed to have delivered, a Company Installment Notice and confirms, or is
deemed to have confirmed, in whole or in part, a Company Conversion in
accordance with Section 8(a), then on the Trading Day prior to the Installment
Date the Company shall, or shall cause the Transfer Agent to, deliver to the
Holder’s account with DTC, or issue and deliver to the Holder a certificate for,
a number of Common Shares equal to the quotient of (A) such Company Conversion
Amount divided by (B) the Initial Company Conversion Price (the “Pre-Installment
Conversion Shares”). On the Trading Day immediately after the end of the Company
Conversion Measuring Period (the “Installment Settlement Date”), the Company
shall, or shall cause the Transfer Agent to, deliver to the Holder’s account
with DTC, or issue and deliver to the Holder a certificate for, a number of
additional Common Shares, if any, equal to the Installment Balance Conversion
Shares. If an Event of Default occurs during any applicable Company Conversion
Measuring Period and the Holder elects an Event of Default Redemption in
accordance with Section 4(b), then, at the Holder’s option, either (1) the
Holder, upon receipt of the Event of Default Redemption Price (which Conversion
Amount in such Event of Default Redemption includes the Company Conversion
Amount represented by Pre-Installment Conversion Shares), shall return an amount
of Common Shares to the Company equal to the number of Pre-Installment
Conversion Shares delivered by the Company to the Holder in connection with the
applicable Installment Date or (2) the Conversion Amount used to calculate the
Event of Default Redemption Price shall be reduced by the product of (x) the
Company Conversion Amount applicable to such Installment Date multiplied by
(y) the Conversion Share Ratio.
                    (ii) If there is an Equity Conditions Failure or the
Installment Volume Limitation is exceeded at any time prior to the Installment
Date or the Installment Settlement Date, as applicable, then at the option of
the Holder designated in writing to the Company, the Holder may require the
Company to do either of the following (or may elect to do (A) in part and (B) in
part): (A) the Company shall redeem all or any part designated by the Holder of
the unconverted Company Conversion Amount in cash (such designated amount is
referred to as the “First Redemption Amount”) on such Installment Date or
Installment Settlement Date, as applicable, and the Company shall pay to the
Holder on such Installment Date, by wire transfer of U.S. Dollars and
immediately available funds, an amount in cash equal to (x) if an applicable
Equity Conditions Failure is due to the occurrence of an Event of Default, 125%
or (y) otherwise, 100% of such First Redemption Amount, and/or (B) the Company
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Company Conversion Amount and the Holder shall be
entitled to all the rights of a holder of this Note with respect to such amount
of the Company Conversion Amount; provided, however, that the Conversion Price
solely for such unconverted Company Conversion Amount (and not for any other
portion of the then outstanding Conversion Amount) shall thereafter be adjusted
to equal the lesser of (1) the Company Conversion Price as in effect on the date
on which the Holder voided the Company Conversion and (2) the Company Conversion
Price as would be in effect for a Company Conversion on the date on which the
Holder delivers a Conversion Notice relating thereto. In the event the Holder
elects to require payment of the First Redemption Amount upon an Equity
Conditions Failure following the Installment Date, at the Holder’s option,
either (x) the Holder shall, upon receipt of a First Redemption Amount (which
amount includes the

12



--------------------------------------------------------------------------------



 



Company Conversion Amount represented by Pre-Installment Conversion Shares),
shall return an amount of Common Shares to the Company equal to the number of
Pre-Installment Conversion Shares delivered by the Company to the Holder in
connection with the applicable Installment Date (the “Returned Common Shares”)
or (y) the Holder shall not deliver such Returned Common Shares to the Company
and any related First Redemption Amount shall be reduced by the product of
(I) the Company Conversion Amount applicable to such Installment Date multiplied
by (II) the Conversion Share Ratio. If the Company fails to redeem any First
Redemption Amount on or before the applicable Installment Date or Installment
Settlement Date, as applicable, by payment of such amount on the applicable
Installment Date or Installment Settlement Date, as applicable, then the Holder
shall have the rights set forth in Section 12(a) as if the Company failed to pay
the applicable Company Redemption Price and all other rights under this Note
(including, without limitation, such failure constituting an Event of Default
described in Section 4(a)(x)). Notwithstanding anything to the contrary in this
Section 8(b), but subject to 3(d), until the Company delivers Common Shares
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Shares pursuant to Section 3.
In the event that the Holder elects to convert the Company Conversion Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Company Conversion Amount so converted shall be deducted
from the Installment Amounts relating to the applicable Installment Dates as set
forth in the applicable Conversion Notice.
               (c) Mechanics of Company Redemption. If the Company elects a
Company Redemption in accordance with Section 8(a), then the Company Redemption
Amount which is to be paid to the Holder on the applicable Installment Date
shall be redeemed by the Company, and the Company shall pay to the Holder on
such Installment Date, by wire transfer of U.S. Dollars and immediately
available funds, an amount in cash (the “Company Installment Redemption Price”)
equal to 100% of the Company Redemption Amount. If the Company fails to redeem
the Company Redemption Amount on the applicable Installment Date by payment of
the Company Installment Redemption Price on such date, then at the option of the
Holder designated in writing to the Company (any such designation shall be
deemed a “Conversion Notice” pursuant to Section 3(c) for purposes of this
Note), the Holder may require the Company to convert all or any part of the
Company Redemption Amount at the Company Conversion Price. Conversions required
by this Section 8(c) shall be made in accordance with the provisions of
Section 3(c). Notwithstanding anything to the contrary in this Section 8(c), but
subject to Section 3(d), until the Company Installment Redemption Price
(together with any interest thereon) is paid in full, the Company Redemption
Amount (together with any interest thereon) may be converted, in whole or in
part, by the Holder into Common Shares pursuant to Section 3. In the event the
Holder elects to convert all or any portion of the Company Redemption Amount
prior to the applicable Installment Date as set forth in the immediately
preceding sentence, the Company Redemption Amount so converted shall be deducted
from the Installment Amounts relating to the applicable Installment Dates as set
forth in the applicable Conversion Notice.
               (d) Deferred Installment Amount. Notwithstanding any provision of
this Section 8 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to any Installment Notice Due Time electing to have the payment of all or any
portion of an Installment Amount payable on the next Installment Date deferred
(such amount deferred, the “Deferral Amount”) to the Maturity Date. Any notice
delivered by the Holder pursuant to this Section 8(d) shall set forth the
Deferral Amount. Any amount deferred pursuant to this Section 8(d) shall
continue to accrue Interest through the date of repayment or conversion thereof,
as applicable, including, without limitation, through the Maturity Date, as the
case may be, and shall be paid on such date in cash.
          (9) OPTIONAL REDEMPTION AT THE COMPANY’S ELECTION.
               (a) General. If at any time after the Shareholder Approval Date
(the “Company Optional Redemption Eligibility Date”), (i) the Closing Sale Price
of the Common Shares listed on the Principal Market exceeds 175% of the
Conversion Price then in effect for each of twenty (20) Trading Days out of any
thirty (30) consecutive Trading Day period following the Company Optional
Redemption Eligibility Date (the “Company Optional Redemption Measuring
Period”), (ii) the average daily dollar trading volume (as reported on
Bloomberg) of the Common Shares on the Principal Market over the twenty
(20) consecutive Trading Day period ending on the Trading Day immediately
preceding the Company Optional Redemption Notice Date exceeds $1 million and
(iii) no Equity Conditions Failure has occurred, the Company shall have the
right to redeem all or any portion of the Conversion Amount then remaining under
this Note (the “Company Optional Redemption Amount”) in the Company Optional
Redemption Notice (as defined below) on the Company Optional Redemption

13



--------------------------------------------------------------------------------



 



Date (each as defined below) (an “Company Optional Redemption”). The portion of
this Note subject to redemption pursuant to this Section 9(a) shall be redeemed
by the Company in cash at a price (the “Company Optional Redemption Price”)
equal to the Conversion Amount being redeemed together with the Make-Whole
Amount and any accrued and unpaid Interest and Late Charges, if any, on such
Conversion Amount and Interest through the Company Optional Redemption Date (as
defined below). The Company may exercise its right to require redemption under
this Section 9 by delivering a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes (the “Company
Optional Redemption Notice” and the date all of the holders of Notes received
such notice is referred to as the “Company Optional Redemption Notice Date”).
The Company may not effect more than one (1) Company Optional Redemption in any
thirty (30) Trading Day period. The Company may deliver only two (2) Company
Optional Redemption Notices hereunder and each such Company Optional Redemption
Notice shall be irrevocable. The Company Optional Redemption Notice shall
(x) state the date on which the Company Optional Redemption shall occur (the
“Company Optional Redemption Date”) which date shall not be less than ten
(10) Trading Days nor more than thirty (30) Trading Days following the Company
Optional Redemption Notice Date, (y) certify that there has been no Equity
Conditions Failure and (z) state the aggregate Conversion Amount of the Notes
which is being redeemed in such Company Optional Redemption from the Holder and
all of the other holders of the Notes pursuant to this Section 9(a) (and
analogous provisions under the Other Notes) on the Company Optional Redemption
Date. Notwithstanding anything to the contrary in this Section 9, at any time
prior to the date the Company Optional Redemption Price is paid, in full, the
Company Optional Redemption Amount may be converted, in whole or in part, by the
Holders into Common Shares pursuant to Section 3. All Conversion Amounts
converted by the Holder after the Company Optional Redemption Notice Date shall
reduce the Company Optional Redemption Amount of this Note required to be
redeemed on the Company Optional Redemption Date. Redemptions made pursuant to
this Section 9 shall be made in accordance with Section 12.
               (b) Pro Rata Redemption Requirement. If the Company elects to
cause a Company Optional Redemption of this Note pursuant to Section 9(a), then
it must simultaneously take the same action with respect to the Other Notes. If
the Company elects to cause a Company Optional Redemption pursuant to Section
9(a) (or similar provisions under the Other Notes) with respect to less than all
of the Conversion Amounts of the Notes then outstanding, then the Company shall
require redemption of a Conversion Amount from each of the holders of the Notes
equal to the product of (i) the aggregate Conversion Amount of Notes which the
Company has elected to cause to be redeemed pursuant to Section 9(a), multiplied
by (ii) the fraction, the numerator of which is the sum of the aggregate
Original Principal Amount of the Notes purchased by such holder of outstanding
Notes and the denominator of which is the sum of the aggregate Original
Principal Amount of the Notes purchased by all holders holding outstanding Notes
(such fraction with respect to each holder is referred to as its “Company
Redemption Allocation Percentage”, and such amount with respect to each holder
is referred to as its “Pro Rata Company Redemption Amount”); provided, however,
that in the event that any holder’s Pro Rata Company Redemption Amount exceeds
the outstanding Principal amount of such holder’s Note, then such excess Pro
Rata Company Redemption Amount shall be allocated amongst the remaining holders
of Notes in accordance with the foregoing formula. In the event that the initial
holder of any Notes shall sell or otherwise transfer any of such holder’s Notes,
the transferee shall be allocated a pro rata portion of such holder’s Company
Redemption Allocation Percentage and Pro Rata Company Redemption Amount.
          (10) NONCIRCUMVENTION. The Company hereby covenants and agrees that
the Company will not, by amendment of its Notice of Articles, Articles or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
          (11) RESERVATION OF AUTHORIZED SHARES.
               (a) Reservation. The Company shall initially reserve out of its
authorized and unissued Common Shares a number of Common Shares for each of the
Notes equal to 125% of the Conversion Rate with respect to the Conversion Amount
of each such Note as of the Original Issuance Date. So long as any of the Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Shares, solely for the
purpose of effecting the conversion of the Notes, 125% of the number of Common
Shares as shall from time to time be necessary to effect the conversion of all
of the Notes then outstanding; provided that at no time shall the number of
Common Shares so reserved be less than the number

14



--------------------------------------------------------------------------------



 



of shares required to be reserved by the previous sentence (without regard to
any limitations on conversions) (the “Required Reserve Amount”). The initial
number of Common Shares reserved for conversions of the Notes and each increase
in the number of shares so reserved shall be allocated pro rata among the
holders of the Notes based on the principal amount of the Notes held by each
holder at the Closing (as defined in the Exchange Agreements) or increase in the
number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Notes, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any Common Shares reserved and
allocated to any Person which ceases to hold any Notes shall be allocated to the
remaining holders of Notes, pro rata based on the principal amount of the Notes
then held by such holders.
               (b) Insufficient Authorized Shares. If at any time while any of
the Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved Common Shares to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of Common Shares equal
to the Required Reserve Amount (an “Authorized Share Failure”), then the Company
shall immediately take all action necessary to increase the Company’s authorized
Common Shares to an amount sufficient to allow the Company to reserve the
Required Reserve Amount for the Notes then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than one
hundred and eighty (180) days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its shareholders for the approval
of an increase in the number of authorized Common Shares. In connection with
such meeting, the Company shall provide each shareholder with a proxy statement
and shall use its best efforts to solicit its shareholders’ approval of such
increase in authorized Common Shares and to cause its board of directors to
recommend to the shareholders that they approve such proposal.
          (12) REDEMPTIONS.
               (a) Mechanics. The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Trading Days after the
Company’s receipt of the Holder’s Event of Default Redemption Notice. If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 5(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder (i) concurrently with the consummation of such
Change of Control if such notice is received prior to the consummation of such
Change of Control and (ii) within five (5) Trading Days after the Company’s
receipt of such Change of Control Redemption Notice otherwise. The Company shall
deliver the applicable Company Installment Redemption Price to the Holder on the
applicable Installment Date. The Company shall deliver the applicable Company
Optional Redemption Price on the Company Optional Redemption Date. In the event
of a redemption of less than all of the Conversion Amount of this Note, the
Company shall promptly cause to be issued and delivered to the Holder a new Note
(in accordance with Section 18(d)) representing the outstanding Principal which
has not been redeemed. In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been paid.
Upon the Company’s receipt of such notice, (x) the applicable Redemption Notice
shall be null and void with respect to such Conversion Amount, (y) the Company
shall immediately return this Note, or issue a new Note (in accordance with
Section 18(d)) to the Holder representing such Conversion Amount to be redeemed
and (z) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
applicable Redemption Notice is voided and (B) the lowest Closing Bid Price of
the Common Shares during the period beginning on and including the date on which
the applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided. The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.
               (b) Redemption by Other Holders. Upon the Company’s receipt of
notice from any of the holders of the Other Notes for redemption or repayment as
a result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an “Other
Redemption Notice”), the Company shall immediately, but no later than one
(1) Trading Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Trading Day period beginning on
and including the date which is three (3)

15



--------------------------------------------------------------------------------



 



Trading Days prior to the Company’s receipt of the Holder’s applicable
Redemption Notice and ending on and including the date which is three
(3) Trading Days after the Company’s receipt of the Holder’s applicable
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Trading Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven (7) Trading Day period.
          (13) VOTING RIGHTS. The Holder shall have no voting rights as the
holder of this Note, except as provided by law, the Business Corporations Act
(British Columbia) and as expressly provided in this Note.
          (14) [Intentionally Omitted]
          (15) PARTICIPATION. Except with respect to such dividends or other
distributions in which an adjustment has been made to the Conversion Price
pursuant to Section 7(a) above, the Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Shares to the same extent as if the Holder had converted this Note into
Common Shares (without regard to any limitations on conversion herein or
elsewhere) and had held such Common Shares on the record date for such dividends
and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Shares
(provided, however, to the extent that the Holder’s right to participate in any
such dividend or distribution would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
dividend or distribution to such extent (or the beneficial ownership of any such
Common Shares as a result of such dividend or distribution to such extent) and
such dividend or distribution to such extent shall be held in abeyance for the
benefit of the Holder until such time, if ever, as its right thereto would not
result in the Holder exceeding the Maximum Percentage).
          (16) VOTE TO CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. Any change or amendment so approved shall be binding upon
all existing and future holders of this Note and any Other Notes.
          (17) TRANSFER. This Note and any Common Shares issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company.
          (18) REISSUANCE OF THIS NOTE.
               (a) Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with
Section 18(d)), registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less then the
entire outstanding Principal is being transferred, a new Note (in accordance
with Section 18(d)) to the Holder representing the outstanding Principal not
being transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
               (b) Lost, Stolen or Mutilated Note. Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Note, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Note, the Company shall execute and deliver to the Holder a new Note (in
accordance with Section 18(d)) representing the outstanding Principal.
               (c) Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 18(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
               (d) Issuance of New Notes. Whenever the Company is required to
issue a new Note pursuant to the terms of this Note, such new Note (i) shall be
of like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 18(a) or Section 18(c), the Principal
designated by the Holder which, when added to the

16



--------------------------------------------------------------------------------



 



principal represented by the other new Notes issued in connection with such
issuance, does not exceed the Principal remaining outstanding under this Note
immediately prior to such issuance of new Notes), (iii) shall have an Original
Issuance Date, as indicated on the face of such new Note, which is the same as
the Original Issuance Date of this Note, (iv) shall have an Exchange Date, as
indicated on the face of such new Note, which is the same as the Exchange Date
of this Note (v) shall have the same rights and conditions as this Note, and
(vi) shall represent accrued and unpaid Interest and Late Charges, if any, on
the Principal and Interest of this Note, from the Original Issuance Date.
          (19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
          (20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, financial advisory fees and attorneys’ fees and
disbursements.
          (21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof. The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
          (22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
          (23) DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Settlement Upon Conversion Amount, the Closing Bid Price,
the Closing Sale Price or the Weighted Average Price or the arithmetic
calculation of the Conversion Rate, the Conversion Price or any Redemption
Price, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within one (1) Trading Day of receipt, or deemed
receipt, of the Conversion Notice or Redemption Notice or other event giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation within one
(1) Trading Day of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within one Trading Day submit
via facsimile (a) the disputed determination of the Settlement Upon Conversion
Amount, the Closing Bid Price, the Closing Sale Price or the Weighted Average
Price to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Rate, Conversion Price or any Redemption Price to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

17



--------------------------------------------------------------------------------



 



          (24) NOTICES; CURRENCY; TAXES; PAYMENTS.
               (a) Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 7.7 of the applicable Exchange Agreement. The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Shares, (B) with respect to pro
rata subscription offer to holders of Common Shares or (C) for determining
rights to vote with respect to any Fundamental Transaction, dissolution or
liquidation, provided in each case that such information shall be made known to
the public prior to or in conjunction with such notice being provided to the
Holder.
               (b) Currency. All principal, interest and other amounts owing
under this Note or any Transaction Document that, in accordance with their
terms, are paid in cash shall be paid in US dollars. All amounts denominated in
other currencies shall be converted to the US dollar equivalent amount in
accordance with the Exchange Rate on the date of calculation. “Exchange Rate”
means, in relation to any amount of currency to be converted into US dollars
pursuant to this Note, the US dollar exchange rate as published in the Wall
Street Journal on the relevant date of calculation (it being understood and
agreed that where an amount is calculated with reference to, or over, a period
of time, the date of calculation shall be the final date of such period of
time).
               (c) Taxes.
                    (i) Any and all payments by the Company hereunder, including
any amounts received on a conversion or redemption of the Note and any amounts
on account of interest or deemed interest, shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed under Part XIII of the Income Tax Act (Canada) (collectively referred to
as “Part XIII Taxes”) and Article XI of the Canada United States Tax Convention
(1980) (together with Part XIII Taxes, the “Canadian Taxes”) unless the Company
is required to withhold or deduct any amounts for, or on account of, Canadian
Taxes pursuant to any applicable law. If the Company shall be required to
withhold or deduct any Canadian Taxes from or in respect of any sum payable
hereunder to the Holder, (x) the sum payable shall be increased by the amount by
which the sum payable would otherwise have to be increased (the “tax make-whole
amount”) to ensure that after making all required withholdings and deductions
(including deductions applicable to the tax make-whole amount) the Holder would
receive an amount equal to the sum it would have received had no such deductions
been made, (y) the Company shall make such deductions, and (z) the Company shall
pay the full amount withheld or deducted to the Canada Revenue Agency within the
time required.
                    (ii) In addition, the Company agrees to pay to the relevant
governmental authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or in connection with
the execution, delivery, registration or performance of, or otherwise with
respect to, this Note (“Other Taxes”).
                    (iii) The Company shall deliver to the Holder official
receipts, if any, in respect of any Canadian Taxes and Other Taxes payable
hereunder promptly after payment of such Canadian Taxes, Other Taxes or other
evidence of payment reasonably acceptable to the Holder.
                    (iv) If the Company fails to pay any amounts in accordance
with this Section 24(c), the Company shall indemnify the Holder within ten
(10) calendar days after written demand therefor, for the full amount of any
Canadian Taxes or Other Taxes, plus any related interest or penalties, that are
paid by the Holder to the Canada Revenue Agency or other relevant governmental
authority as a result of such failure.
                    (v) The obligations of the Company under this Section 26(c)
shall survive the termination of this Note and the payment of the Note and all
other amounts payable hereunder.

18



--------------------------------------------------------------------------------



 



               (d) Payments. Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America via wire transfer of U.S. dollars
and immediately available funds in accordance with the Holder’s wire transfer
instructions delivered to the Company on or prior to such payment date or, in
the absence of such instructions, by a check drawn on the account of the Company
and sent via overnight courier service to such Person at such address as
previously provided to the Company in writing (which address, in the case of
each of the Purchasers, shall initially be as set forth in the Exchange
Agreement of such Purchaser). Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Trading Day, the same shall
instead be due on the next succeeding day which is a Trading Day and, in the
case of any Interest Date which is not the date on which this Note is paid in
full, the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of Interest due on such date. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due shall result in a late charge being incurred and payable by the Company
in an amount equal to interest on such amount at the rate of twelve percent
(12%) per annum from the date such amount was due until the same is paid in full
(“Late Charge”).
          (25) CANCELLATION. After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
          (26) WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, the Exchange Agreements and the Securities Purchase Agreement.
          (27) GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. The Company
hereby appoints C T Corporation System, 4169 Westport Road, Louisville, KY 40207
as its agent for service of process in the United States. If service of process
is effected pursuant to the above sentence, such service will be deemed
sufficient under New York law and the Company shall not assert otherwise.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. THE COMPANY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
          (28) JUDGMENT CURRENCY.
               (a) If for the purpose of obtaining or enforcing judgment against
the Company in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency being hereinafter in this
Section 28 referred to as the “Judgment Currency”) an amount due in U.S. dollars
under this Note, the conversion shall be made at the Exchange Rate prevailing on
the Trading Day immediately preceding:
                    (i) the date actual payment of the amount due, in the case
of any proceeding in the courts of New York or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date:
or

19



--------------------------------------------------------------------------------



 



                    (ii) the date on which the foreign court determines, in the
case of any proceeding in the courts of any other jurisdiction (the date as of
which such conversion is made pursuant to this Section 28(a)(ii) being
hereinafter referred to as the “Judgment Conversion Date”).
               (b) If in the case of any proceeding in the court of any
jurisdiction referred to in Section 28(a)(ii) above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of US dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.
               (c) Any amount due from the Company under this provision shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Note.
          (29) MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
          (30) CERTAIN DEFINITIONS. For purposes of this Note, the following
terms shall have the following meanings:
               (a) “Approved Share Plan” means any employee benefit plan which
has been approved by the Board of Directors of the Company, pursuant to which
the Company’s securities may be issued to any employee, officer or director for
services provided to the Company.
               (b) “Bloomberg” means Bloomberg Financial Markets.
               (c) “Business Day” means any day other than Saturday, Sunday or
other day on which commercial banks in The City of New York and British
Columbia, Canada are authorized or required by law to remain closed.
               (d) “Calendar Quarter” means each of: the period beginning on and
including January 1 and ending on and including March 31; the period beginning
on and including April 1 and ending on and including June 30; the period
beginning on and including July 1 and ending on and including September 30; and
the period beginning on and including October 1 and ending on and including
December 31.
               (e) “Change of Control” means any Fundamental Transaction
(including, without limitation, any Involuntary Change of Control) other than
(i) any merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the Common Shares in which holders of
the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.
               (f) “Change of Control Date” means, with respect to any Change of
Control, the date of the consummation of such Change of Control.
               (g) “Closing Bid Price” and “Closing Sale Price” means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid

20



--------------------------------------------------------------------------------



 



price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations to be appropriately adjusted for
any share dividend, share split, share combination, reclassification or other
similar transaction during the applicable calculation period.
               (h) “Closing Date” shall have the meaning set forth in the
Securities Purchase Agreement, which date is the date the Company initially
issued Notes pursuant to the terms of the Securities Purchase Agreement.
               (i) “Company Conversion Price” means, the lower of (i) the
applicable Conversion Price and (ii) that price which shall be computed as 95%
of the quotient of (I) the sum of the Weighted Average Price of the Common
Shares on each of the twenty (20) consecutive Trading Days commencing on the
Trading Day immediately following the applicable Installment Date, divided by
(II) twenty (20) (each such period, a “Company Conversion Measuring Period”).
All such determinations to be appropriately adjusted for any share dividend,
share split, share combination, reclassification or similar transaction that
proportionately decreases or increases the Common Shares during such Company
Conversion Measuring Period.
               (j) “Contingent Obligation” means, as to any Person, any direct
or indirect liability, contingent or otherwise, of that Person with respect to
any Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
               (k) “Conversion Share Ratio” means, as to any Installment Date,
the quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares relating to such Installment Date.
               (l) “Convertible Securities” means any shares or securities
(other than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Shares.
               (m) “Eligible Market” means the Principal Market, The New York
Stock Exchange, NYSE Amex, The Nasdaq Global Market or The Nasdaq Capital
Market.
               (n) “Equity Conditions” means that each of the following
conditions is satisfied: (i) on each day during the period beginning three
(3) month prior to the applicable date of determination and ending on and
including the applicable date of determination (the “Equity Conditions Measuring
Period”), all Common Shares issuable upon conversion of the Notes and exercise
of the Warrants (assuming a cashless exercise thereof) shall be eligible for
sale without restriction and without the need for registration under any
applicable federal or state securities laws and such shares shall be freely
tradable on the Principal Market or any other Eligible Market; (ii) on each day
during the period beginning two (3) month prior to the applicable date of
determination and ending on and including the applicable date of determination,
the Common Shares is designated for quotation on the Principal Market or any
other Eligible Market and shall not have been suspended from trading on such
exchange or market (other than suspensions of not more than two (2) days and
occurring prior to the applicable date of determination due to business
announcements by the Company) nor shall delisting or suspension by such exchange
or market been threatened or pending either (A) in writing by such exchange or
market or (B) by falling below the then effective minimum listing maintenance
requirements of such exchange or market for a period of ten (10) consecutive
Trading Days; (iii) during the one (1) year period ending on and including the
date immediately preceding the applicable date of determination, the Company
shall have delivered Common Shares upon conversion of the Notes (or cash in a
Settlement Upon Conversion in accordance with Section 3(d)(iii) above, as
applicable) and upon exercise of the Warrants to the holders on a timely basis
as set forth in Section 3(c)(ii) hereof (and analogous provisions under the

21



--------------------------------------------------------------------------------



 



Other Notes) and Section 1(a) of the Warrants; (iv) any applicable Common Shares
to be issued in connection with the event requiring determination may be issued
in full without violating Section 3(d) hereof and the rules or regulations of
the Principal Market or any applicable Eligible Market; (v) during the Equity
Conditions Measuring Period, the Company shall not have failed to timely make
any payments within five (5) Trading Days of when such payment is due pursuant
to any Transaction Document; (vi) during the Equity Conditions Measuring Period,
there shall not have occurred either (A) the public announcement of a pending,
proposed or intended Fundamental Transaction (other than a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries) which has not been abandoned, terminated
or consummated, or (B) an Event of Default or (C) an event that with the passage
of time or giving of notice would constitute an Event of Default; (vii) the
Company shall have no knowledge of any fact that would cause any Common Shares
issuable upon conversion of the Notes, Common Shares issuable upon exercise of
the Warrants (assuming a cashless exercise thereof) not to be eligible for sale
without restriction pursuant to Rule 144 and without the requirement by the
Company or any of its Subsidiaries to be in compliance with Rule 144(c)(1) (or
any successor thereto) promulgated under the 1933 and any applicable state
securities laws; (viii) the Company otherwise shall have been in material
compliance with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document; and (ix) the Common
Shares have not traded below $0.50 per share in the immediately preceding twenty
(20) consecutive Trading Days.
               (o) “Equity Conditions Failure” means that (i) on any day during
the period commencing ten (10) Trading Days prior to the applicable Company
Installment Notice Date through the applicable Installment Date, (ii) on any day
during the period commencing ten (10) Trading Days prior to the applicable
Optional Redemption Notice Date through the applicable Optional Redemption Date,
or (iii) on any day during the period commencing on the applicable Maximum
Percentage Increase Notice Date through the applicable Maximum Percentage
Increase Date, the Equity Conditions have not been satisfied (or waived in
writing by the Holder).
               (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended and the rules and regulations thereunder.
               (q) “Fundamental Transaction” means that (A) the Company or any
of its Significant Subsidiaries shall, directly or indirectly, in one or more
related transactions, (i) consolidate or merge with or into (whether or not the
Company or any of its Significant Subsidiaries is the surviving corporation)
another Person or Persons, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
or any of its Significant Subsidiaries to another Person, or (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or
(iv) consummate a securities purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such securities purchase or other business
combination), or (v) reorganize, recapitalize or reclassify the Voting Stock of
the Company or (B) any “person” or “group” (as these terms are used for purposes
of Sections 13(d) and 14(d) of the Exchange Act) is or shall become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate Voting Stock of the Company.
               (r) “GAAP” means United States generally accepted accounting
principles, consistently applied.
               (s) “Holder Pro Rata Amount” means a fraction (i) the numerator
of which is the Principal amount of this Note on the Original Issuance Date and
(ii) the denominator of which is the aggregate principal amount of all Notes
issued to the initial purchasers pursuant to the Exchange Agreements on the
Original Issuance Date.
               (t) “Indebtedness” of any Person means, without duplication
(i) all indebtedness for borrowed money, (ii) all obligations issued, undertaken
or assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or

22



--------------------------------------------------------------------------------



 



similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (v) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (vi) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease, (vii) all indebtedness referred to in clauses (i) through
(vi) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by any Person, even
though the Person which owns such assets or property has not assumed or become
liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
               (u) “Initial Company Conversion Price” means, as of any date of
determination, that price which shall be the lower of (i) the applicable
Conversion Price and (ii) that price computed as 95% of the quotient of (I) the
sum of the Weighted Average Price of the Common Shares on each of the ten
(10) consecutive Trading Days ending and including the second (2nd) Trading Day
prior to the Installment Date, divided by (II) ten (10) (such period, the
“Initial Company Conversion Measuring Period”). All such determinations to be
appropriately adjusted for any share dividend, share split, share combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Shares during such Initial Company Conversion Measuring
Period.
               (v) “Installment Amount” means as to an Installment Date, an
amount equal to the lesser of (i) the quotient of (A) the Principal amount under
this Note as of the Original Issuance Date divided by (B) twenty four (24) and
(ii) the Principal amount under this Note as of such Installment Date, as any
such Installment Amount may be reduced pursuant to the terms of this Note,
whether upon conversion, redemption or otherwise, together with, in each case
the sum of any accrued and unpaid Interest with respect to such Principal amount
and accrued and unpaid Late Charges, if any, with respect to such Principal
amount and Interest. In the event the Holder shall sell or otherwise transfer
any portion of this Note, the transferee shall be allocated a pro rata portion
of the each unpaid Installment Amount hereunder.
               (w) “Installment Balance Conversion Shares” means, for any
Installment Date, a number of Common Shares equal to (i) the Post-Installment
Conversion Shares for such date minus (ii) the amount of any Pre-Installment
Conversion Shares delivered before or on such date; provided that in the event
that the amount of Pre-Installment Conversion Shares exceeds the
Post-Installment Conversion Shares for such date (such excess, the “Installment
Conversion Shares Excess”), the outstanding Principal under this Note shall be
reduced by the product of (x) the Installment Conversion Share Excess and
(y) the Company Conversion Price and the Installment Balance Conversion Shares
shall equal zero (0); provided, further, however that if all of the outstanding
Principal under this Note is being converted and/or redeemed on such Installment
Date, then the Installment Balance Conversion Shares shall equal zero (0).
               (x) “Installment Date” means, June 1, 2010 and, thereafter, the
first (1st) day of each calendar month through April 1, 2012.
               (y) “Installment Volume Limitation” means 30% of the aggregate
dollar trading volume (as reported on Bloomberg) of the Common Shares on the
Principal Market for the over the twenty (20) consecutive Trading Day period
prior to the applicable Installment Notice Date.
               (z) “Interest Rate” means, 6.00% per annum, subject to adjustment
as set forth in Section 2.
               (aa) “Involuntary Change of Control” means any Fundamental
Transaction pursuant to clause (A)(iii) or clause (B) of the definition of
Fundamental Transaction herein that does not involve any prior, direct or
indirect, agreement, support or other assistance by the Company or any of its
Subsidiaries (or any employee, officer, director, consultant or agent of the
Company or any of its Subsidiaries) (other than the Company’s compliance with
Regulation 14D under the Exchange Act).
               (bb) “Make-Whole Amount” means, as to any Company Optional
Redemption on any Company Optional Redemption Date, the amount of any Interest
that, but for a Company Optional Redemption pursuant to Section 9, would have
accrued with respect to the Conversion Amount being converted or redeemed

23



--------------------------------------------------------------------------------



 



under this Note at the Interest Rate for the period from the applicable Company
Optional Redemption Date, as the case may be, through the Maturity Date,
discounted to present value using the published yield on two year notes of the
U.S. federal government on the determination date.
               (cc) “Maximum Percentage Violation Price” means, as of any date
of determination, that price which shall be the lower of (i) the applicable
Conversion Price and (ii) that price computed as 95% of the quotient of (I) the
sum of the Weighted Average Price of the Common Shares on each of the ten
(10) consecutive Trading Days ending and including the Trading Day prior to the
date of determination, divided by (II) ten (10) (such period, the “Maximum
Percentage Violation Measuring Period”). All such determinations shall be
appropriately adjusted for any share dividend, share split, share combination,
reclassification or similar transaction that proportionately decreases or
increases the Common Shares during such Maximum Percentage Violation Measuring
Period.
               (dd) “Options” means any rights, warrants or options to subscribe
for or purchase Common Shares or Convertible Securities.
               (ee) “Parent Entity” of a Person means an entity that, directly
or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
               (ff) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
               (gg) “Post-Installment Conversion Shares” means, for any
Installment Date, that number of Common Shares equal to the applicable Company
Conversion Amount for such Installment Date divided by the Company Conversion
Price (without taking into account the delivery of any Pre-Installment
Conversion Shares).
               (hh) “Principal Market” means The Nasdaq Global Select Market.
               (ii) “Redemption Notices” means, collectively, the Event of
Default Redemption Notices, the Change of Control Redemption Notices, the
Company Installment Notice (if a Company Redemption has been elected) and the
Company Optional Redemption Notice, each of the foregoing, individually, a
Redemption Notice.
               (jj) “Redemption Premium” means (i) in the case of the Events of
Default described in Section 4(a)(i) — (v) and (viii) — (xii), 125% or (ii) in
the case of the Events of Default described in Section 4(a)(vi) — (vii), 100%.
               (kk) “Redemption Prices” means, collectively, the Event of
Default Redemption Price, Change of Control Redemption Price, the Company
Installment Redemption Price and the Company Optional Redemption Price, each of
the foregoing, individually, a Redemption Price.
               (ll) “Required Holders” means the holders of Notes representing
at least a majority of the aggregate principal amount of the Notes then
outstanding.
               (mm) “SEC” means the United States Securities and Exchange
Commission.
               (nn) “Securities Purchase Agreement” means that certain
securities purchase agreement dated as of December 13, 2005, by and among the
Company, the initial holder of the Exiting Note and certain other investors
pursuant to which the Company issued the Existing Note.
               (oo) “Settlement Upon Conversion Market Price” means the quotient
of (a) the sum of the Weighted Average Price of the Common Shares on each of the
five consecutive Trading Days ending and including the Trading Day immediately
prior to the applicable Conversion Date, divided by (b) five.
               (pp) “Shareholder Approval” shall have the meaning as set forth
in the Exchange Agreements.
               (qq) “Shareholder Approval Date” means the date the Company shall
have obtained the Shareholder Approval.

24



--------------------------------------------------------------------------------



 



               (rr) “Significant Subsidiaries” means “significant subsidiaries”
(as defined in Rule 1-02 of Regulation S-X, except that all references to
“10 percent” set forth therein shall be deemed replaced with “20 percent”).
               (ss) “Subscription Date” means December 13, 2005.
               (tt) “Successor Entity” means the Person, which may be the
Company, formed by, resulting from or surviving any Fundamental Transaction or
the Person with which such Fundamental Transaction shall have been made,
provided that if such Person is not a publicly traded entity whose common stock
or equivalent equity security is quoted or listed for trading on an Eligible
Market, Successor Entity shall mean such Person’s Parent Entity.
               (uu) “Trading Day” means any day on which the Common Shares is
traded on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Shares, then on the principal securities exchange
or securities market on which the Common Shares is then traded; provided that
“Trading Day” shall not include any day on which the Common Shares is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Shares is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
               (vv) “Voting Stock” of a Person means capital stock of such
Person of the class or classes pursuant to which the holders thereof have the
general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
               (ww) “Warrants” has the meaning ascribed to such term in the
Exchange Agreements and shall include all warrants issued in exchange therefor
or replacement thereof.
               (xx) “Weighted Average Price” means, for any security as of any
date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its “Volume at Price” functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23. All such
determinations to be appropriately adjusted for any share dividend, share split,
share combination, reclassification or similar transaction during the applicable
calculation period.

25



--------------------------------------------------------------------------------



 



               (31) DISCLOSURE. Upon receipt or delivery by the Company of any
notice in accordance with the terms of this Note, unless the Company has in good
faith determined that the matters relating to such notice do not constitute
material, nonpublic information relating to the Company or its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise. In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries.
[Signature Page Follows]

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed as of the Original Issuance Date set out above.

            NGAS Resources, Inc.

      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT I
NGAS RESOURCES, INC.
CONVERSION NOTICE
Reference is made to the Amortizing Convertible Note (the “Note”) issued to the
undersigned by NGAS Resources, Inc., a corporation incorporated under the laws
of the Province of British Columbia (the “Company”). In accordance with and
pursuant to the Note, the undersigned hereby elects to convert the Conversion
Amount (as defined in the Note) of the Note indicated below into Common Shares,
no par value per share (the “Common Shares”) of the Company, as of the date
specified below.
     Date of Conversion:
 
Please confirm the following information:
     Conversion Price:
 
     (a) If such Conversion Amount is to be settled in Common Shares:

         
 
  Aggregate Conversion Amount to be converted:    
 
       
 
       
 
  Number of Common Shares to be issued:    
 
       

     (b) If such Conversion Amount is to be settled in cash:

         
 
  Aggregate Conversion Amount to be settled in cash:    
 
       
 
       
 
  Number of Settlement Upon Conversion Shares:    
 
       
 
       
 
  Settlement Upon Conversion Market Price (1):    
 
       
 
       
 
  Settlement Upon Conversion Amount:    
 
       

 

(1)   The Settlement Upon Conversion Market Price equals the quotient of (a) the
sum of the Weighted Average Price of the Common Shares on each of the five
consecutive Trading Days ending and including the Trading Day immediately prior
to the applicable Conversion Date, divided by (b) five.

Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person’s affiliates) of a number of Common Shares which exceeds the Maximum
Percentage (as defined in the Note) of the total outstanding Common Shares of
the Company as determined pursuant to the provisions of Section 3(d) of the
Note.
Please issue the Common Shares into which the Note is being converted in the
following name and to the following address:

         
 
  Issue to:    
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



     Facsimile Number:
 
     Authorization:
 
     By:
 
            Title:
 
Dated:
 
     Account Number:
 
     (if electronic book entry transfer)
     Transaction Code Number:
 
     (if electronic book entry transfer)
Installment Amounts to be reduced and amount of
reduction:                                         

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          The Company hereby acknowledges this Conversion Notice and hereby
directs Computershare Investor Services Inc. to issue the above indicated number
of Common Shares in accordance with the Transfer Agent Instructions dated
January ___, 2010 from the Company and acknowledged and agreed to by
Computershare Investor Services Inc.

            NGAS RESOURCES, INC.

      By:           Name:           Title:        

 